Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas G. Eschweiler on 4 May 2022.

The application has been amended as follows: 

Claim 11, 6th-7th lines:
transistor, a third transistor, a fourth transistor, and a fifth transistor coupled together [[for]] to form an H5 topological structure;

Claim 12:
The multi-mode inverter system of claim 11, wherein the switch circuit is configured to control the first, second, third and fourth switches in [[a]] the grid-connected power generation mode when the condition associated with the AC power source is normal according to one or more predetermined criteria.

Claim 14:
The multi-mode inverter system of claim 11, wherein the switch circuit is configured to control the first, second, third and fourth switches in [[an]] the off-grid power generation mode when the condition associated with the AC power source indicates a first abnormal AC power source operation.

Claim 17:
The multi-mode inverter system of claim 11, wherein the switch circuit is configured to control the first, second, third and fourth switches in [[a]] the Solar Power from Space (SPS) power generation mode when the condition associated with the AC power source indicates a second abnormal AC power source operation.

Claim 21:
The multi-mode inverter system of claim 12,
when the AC power source supplies power normally according to one or more predetermined criteria, the conversion circuit, the switch circuit and the switching network are configured to form [[a]] the first control mode to operate the inverter system, wherein in the first control mode, a unipolar H5 pulse width modulation (PWM) modulation mode is used to enable the inverter system to work in the grid-connected power generation mode.

Claim 22
The multi-mode inverter system of claim 14, 
when the power grid supplies power abnormally according to one or more predetermined criteria or the power grid is in outage for a short time according to a predetermined timing criteria, the conversion circuit, the switch circuit and the switching network are configured to form [[a]] the second control mode to operate the inverter system, wherein in the second control mode, a unipolar H5 PWM constant-voltage modulation mode is used to enable the inverter system to work in the off-grid power generation mode.

Claim 23 
The multi-mode inverter system of claim 17,
when the power grid is in outage for a long time according to predetermined timing criteria, the conversion circuit, the switch circuit and the switching network are configured to form [[a]] the third control mode to operate the inverter system, wherein in the third control mode, an H5-1 PWM constant-voltage modulation mode is used to enable the inverter system to work in the SPS power generation mode.

Claim 30:
The multi-mode inverter system of claim 21, wherein in a working control mode, the inverter system is controlled according to an illumination intensity prediction, and the fifth transistor works in [[a]] the sine PWM (SPWM) mode when the illumination intensity is strong according to a predetermined intensity criteria, and the fifth transistor works in [[a]] the direct mode when the illumination intensity is weak according to [[a]] the predetermined intensity criteria.  

Reasons for Allowance
Claims 11-30, as filed 5 April 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a multi-mode inverter system configured to couple to PV unit and AC power source including capacitive energy source, H5 conversion circuit, controlled switching network, and first-second loads arranged and operated as recited with multiple modes, and "wherein in the SPS power generation mode, the fifth transistor in the H5 topological structure of the conversion circuit is controlled in a sine PWM mode when an illumination intensity satisfies a first illumination criteria, and is controlled in a direct working mode that is different than the sine PWM mode when the illumination intensity satisfies a second, different illumination criteria". As previously discussed, Lee and Park teach PV inverter systems comprising controlled switches for selectively connecting loads with respective configurations in different operating modes of the system. Although Islam further teaches H5 PV inverters are known in the art, Applicant's arguments are persuasive in that Islam does not sufficiently teach or suggest having H5 inverter operating in different modes for the recited system arrangement including a mode where a 5th transistor of the H5 converter is changed between different sine PWM mode and direct mode dependent on comparison of an illumination intensity with first and second illumination criteria (the transistor control modes being understood to refer to manner of switching/driving transistor in the context of standard established H5 converter switching operation). Claim 11, in light of Applicant's Specification, Drawings, and Arguments, therefore overcomes the cited prior art of record.
Claims 12-30 are allowed for being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836